BLAKE and MITCHELL, JJ., dissent.
This action was brought to recover the balance claimed to be due upon a written contract. The defendant denied liability and affirmatively pleaded that the contract sued upon had been pledged to the Seattle National Bank and its successors, called liquidating trustees. In the reply, it was alleged affirmatively that the statute of limitations had run against most of the notes as security for which the contract was pledged. The trial was to the court without a jury, and resulted in findings of fact from which it was concluded that no recovery could be had upon the contract. From the judgment dismissing the action, the plaintiff appeals.
The facts are not in serious dispute and may be stated as follows: September 22, 1919, J.T. Hodge, A.L. Aabling, and the respondent, P.B. Truax, entered into the contract here involved. The terms of the agreement, so far as here material, may be summarized as follows: Hodge was then engaged in extensive financial undertakings as an importer and exporter, real estate operator and cannery man. The agreement contemplated the leasing and improvement of three lots at the corner of Fourth avenue and Pine street, in the city of Seattle. Hodge agreed to advance all the money necessary to carry out the enterprise. Truax and Aabling each agreed to be responsible for one-third of the money so advanced. They were to reimburse Hodge in accordance with a schedule of payments set out in the agreement, extending over a period from 1921 to 1935, inclusive. Hodge put up $199,200, and Truax and Aabling each became obligated to reimburse him in the sum of $66,400, without interest.
Subsequently, and on December 12, 1919, a supplementary contract was entered into by the same parties, but this is not material so far as the present case is concerned. *Page 362 
In June, 1921, Hodge was indebted to the Seattle National Bank in approximately the sum of $157,000. The bank, as security for this indebtedness, held a note secured by a mortgage made to Hodge, in the sum of $205,000, which note and mortgage had been assigned by him as collateral security for his indebtedness to the bank. Hodge desired the bank to surrender this note and mortgage and to substitute as security for his indebtedness the Hodge, Truax and Aabling contract. To this, the bank assented. Thereupon, and on June 28, 1921, Hodge executed the following assignment:
"In consideration of One ($1.00) Dollar and other valuable considerations, receipt of which is hereby acknowledged, I hereby sell, assign, transfer and set over to the Seattle National Bank, all of my right, title and interest in and to all payments to me from A.L. Aabling and P.B. Truax under an agreement between them and the undersigned dated the 22nd day of September, 1919.
"This assignment is intended as collateral security to any sums now owing or that may hereafter be owing by J.T. Hodge to the Seattle National Bank.
"It is understood that upon payment of all obligations of J.T. Hodge to Seattle National Bank any payments remaining due under the above mentioned agreement between J.T. Hodge, A.L. Aabling and P.B. Truax shall be reassigned to J.T. Hodge.
Above affirmed                     J.T. HODGE
   Seattle Natl. Bank by P.B. Truax, V.P."
This assignment, the contract of September 22, 1919, and the written modification thereof, were delivered to the bank. Truax made the payments in conformity with the contract which became due in 1921 to 1928, both years inclusive.
J.T. Hodge died March 7, 1929. The appellant, Mrs. Hodge, is his widow and his sole legatee. The bank *Page 363 
filed no claim against the estate of Hodge. The indebtedness of Hodge to the bank had been reduced from time to time, so that, at the date of his death, this indebtedness amounted to $42,248.72. The indebtedness was evidenced by six promissory notes, the first of which had been made March 21, 1923.
In the summer of 1921, before any payments had been made by either Aabling or Truax on the contract above mentioned, which was held by the bank as collateral security, Hodge, with the consent of the bank, settled Aabling's obligation by accepting from him Aabling's note for the sum of ten thousand dollars, bearing interest, and the conveyance of a piece of real estate. This note and the real estate were, with the consent of the bank, by Hodge substituted for the obligation of Aabling under the contract. By this settlement, Hodge released the executory contract of Aabling to pay $66,400 by receiving for the benefit of the bank Aabling's interest-bearing note mentioned and the real estate which was subsequently liquidated for $3,500.
In April, 1923, Hodge sought to secure liquidation of the agreement in so far as Truax was concerned, offering at that time to accept $32,000 (which was probably about one-half of the then face value), in full satisfaction of Truax's obligation, which was to be paid on Hodge's indebtedness to the bank. But this was not consummated.
In December, 1929, after Hodge's death, the bank and Truax arrived at a settlement of the Hodge collateral without notifying the appellant, Mrs. Hodge. The bank accepted twenty thousand dollars in cash from Truax, which was applied on the Hodge indebtedness, and released Truax from obligations on his collateral undertaking. At this time, the Hodge obligation to the bank was, as stated, $42,248.72, and the *Page 364 
total amount to accrue in annual installments on the Truax obligation was $35,856. The settlement so made was agreed upon between Truax and the liquidating trustees of the bank as a fair cash valuation of the collateral at the time. The Hodge indebtedness to the bank was at all times in excess of the full face of the Truax contract.
In November, 1929, the Seattle National Bank was merged with other banks in the city of Seattle. Certain assets were not included in the merger, among them the indebtedness of Hodge to the bank. Such assets as were not included in the merger were transferred to the Seattle National Company as liquidating trustee. Up until the date of the merger, Truax was vice-president of the Seattle National Bank. At the time of the settlement, he was a good financial risk for the amount involved in the contract.
The twenty thousand dollars paid by Truax was in full settlement of the balance which he owed thereon. It will be admitted that the appellant, not being a party to the settlement, was not bound thereby. The appellant, in her final report in the estate of her deceased husband, stated, in effect, that neither she nor the estate had any equity in the contract, and she settled the inheritance tax upon this basis. Subsequently, the present action was instituted for the purpose of recovering the balance due from Truax upon the contract after allowing a credit for the twenty thousand dollars paid.
The general question presented is whether the appellant can recover upon the pledged agreement. This depends ultimately upon whether she has a right to take advantage of the fact that the statute of limitations had run against most of the notes for the payment of which the contract was pledged. It is said, however, that the transaction by which the contract *Page 365 
was deposited by the bank was not a pledge, but was merely an assignment of the payments to become due thereunder, and this created only a lien upon such payments.
[1] Referring to the assignment as above set out, it is stated therein that the signer, Hodge, hereby sells, assigns, transfers and sets over to the Seattle National Bank all of his right, title and interest in and to all payments to him from Aabling and Truax under the September 22nd agreement of 1919, and that the assignment "is intended as collateral security" to any sums now owing or that may hereafter be owing by Hodge to the bank. In conclusion, the assignment recites that it is understood that, upon payment of all obligations of Hodge to the Seattle National Bank, any payments remaining due under the agreement "shall be reassigned to J.T. Hodge."
One of the prime requisites of a pledge is that the pledgor has parted with his property and that the pledgee has possession or control over it. Hastings v. Lincoln Trust Co., 115 Wash. 492,197 P. 627, 18 A.L.R. 583; Qualley v. Snoqualmie ValleyBank, 136 Wash. 42, 238 P. 915. In this case, as already indicated, the assignment and the two contracts had been delivered to the bank, and at no time prior to the bringing of this action had they been surrendered either to Hodge during his lifetime or to his widow and executrix of his estate after his death.
The assignment recites that it was intended as "collateral security." The term "collateral security" refers to personal property and, in common understanding of the term, to a chose in action. A transaction by which collateral security is delivered by a debtor and accepted by the creditor constitutes a pledge.
In Central National Bank v. Latham  Co., 22 S.W.2d (Tex.Civ.App.) 765, it was said: *Page 366 
"The term `collateral security' refers to personal property exclusively, and in common parlance, to choses in action. The transaction by which collateral security is delivered by the debtor and accepted by the creditor constitutes a pledge. [Citing authorities.]"
There can be no question but that, when the assignment and the two contracts were delivered to the bank, it was a pledge.
Cases where an assignment has been made of the amount to become due upon a contract or an open account, but without delivering the evidence of the indebtedness to the creditor, are not applicable to the present situation.
[2] The transaction having been one of pledge, it is a general rule that the pledgor cannot maintain an action on the collateral while the condition of its delivery (in this case the payment of the notes) was not performed, and the pledgee of the collateral, where the condition has not been performed, is the party in interest to maintain an action thereon. WinnemuccaState Bank  Trust Co. v. Corbeil, 42 Nev. 378, 178 P. 23;Aab v. French, 279 S.W. (Mo.App.) 435; American Forest Co. v.Hall, 279 Mo. 643, 216 S.W. 740.
A pledgee has the right to retain the property pledged until the debt is fully satisfied or has been otherwise discharged.Stusser v. Gottstein, 178 Wash. 360, 35 P.2d 5. Had not the statute of limitations run against most of the obligations evidenced by the notes, there would be no question but that the appellant could not maintain this action, because the amount due upon the notes was greater than the balance due upon the contract which was pledged to secure them.
[3] We now come to the question of what effect, if any, the running of the statute of limitations against the note has upon the right to maintain the action. Except *Page 367 
where otherwise provided by express statute, it is the rule that a creditor may hold and realize on collaterals pledged to secure a debt, although the action on the principal obligation is barred by limitation. And it is likewise the rule that the pledgor cannot recover possession of the pledged property without paying his debt, although the debt is barred by the statute of limitations.
In 37 C.J. 701, it is said:
"In one state by force of express statute the lien of a pledge is extinguished by operation of the statute of limitations upon the debt for which the pledge is security. Elsewhere, it is a general rule that a creditor may hold and realize on collaterals pledged to secure a debt, although action on the principal obligation is barred by limitation. And it is universally held that a pledgor cannot recover possession of the pledged property without paying his debt, although the debt is barred by the statute of limitations."
In Jones on Collateral Securities (3d ed.), § 582, it is said:
"On the other hand a debtor cannot by reason of his debt becoming barred by the statute recover back the security pledged. Nothing short of payment or tender of the debt will discharge the lien and entitle the debtor to its return. The statute of limitations does not extinguish the debt but only the remedy to enforce it."
The rule stated in the two texts just mentioned is stated substantially to the same effect by other texts, and is supported by the adjudicated cases many of which are assembled in the case of Weems v. Carter, 30 F.2d 202. It thus follows that the appellant, even though the statute of limitations had run against the notes or most of them, could not recover the security, and it necessarily follows that, if she could not recover the security, she cannot maintain an action upon it while it is in possession of the pledgee or its successor. *Page 368 
It may be doubted, in this case, whether the action could be maintained in any event without making the Seattle National Company a party to the action. We have assumed, however, though it does not clearly appear from the record, that, when the twenty thousand dollars was paid, the notes and the collateral security were delivered to the respondent. If this be the fact, so far as this litigation is concerned, he stands in exactly the same position as the Seattle National Bank or the Seattle National Company, and the appellant is in the same position as her husband would have been had he lived and brought the action against the bank or the national company.
The appellant says, however, that, the statute of limitations having run against the notes so far as the pledgee was concerned, it also ran against the collateral which was pledged as security. In this connection is invoked the rule in this state, well-recognized, that, where the statute of limitations has run against a note which is secured by a mortgage, a right of action on the mortgage is also barred. The reason for that rule is that the mortgage was merely incidental to the note. Other states which have a similar rule with reference to a note and mortgage do not apply that rule in the case of a pledge. Pollock's Adm'rv. Smith, 107 Ky. 509, 54 S.W. 740; Russell v. People'sNational Bank, 2 S.W.2d (Tex.Civ.App.) 961; CentralNational Bank v. Latham  Co., 22 S.W.2d (Tex.Civ.App.) 765; Mercer National Bank of Harrodsburg v. White's Ex'r,236 Ky. 128, 32 S.W.2d 734.
There is a wide difference between a pledge as collateral security and a note secured by a mortgage, in so far as the effect of the operation of the statute of limitations is concerned. In the case of the note and mortgage, as already pointed out, the mortgage *Page 369 
is merely incidental. They are created at the same time. They arise out of the same transaction. Consequently, when the action is barred on the note, it necessarily follows that the mortgage is also barred. With reference to a pledgee, the situation is different. The contract or obligation delivered as a pledge does not arise out of the same transaction as the debt which it was pledged to secure. In this case, Hodge was indebted to the bank on certain notes. Truax was indebted to Hodge upon the contract, which is an entirely different and independent transaction.
There is another well-settled principle of law which sustains the judgment in this case. A mortgagor or his successor in interest cannot quiet his title as against a mortgagee without paying or offering to pay the mortgage debt, even though the debt is barred by the statute of limitations. 5 R.C.L. p. 664;Provident Mutual Building-Loan Ass'n v. Schwertner, 15 Ariz. 517,140 P. 495; Pettit v. Louis, 88 Neb. 496, 129 N.W. 1005, 34 L.R.A. (N.S.) 356. That rule is applicable where the mortgage upon real estate creates merely a lien, as in this state.
In California, the mortgage operates as a lien upon property, and the rule stated has been there applied. In 17 California Jurisprudence, p. 712, it is said:
"Under the settled rule in California a mortgage operates upon the property only as a lien or charge."
In Faxon v. All Persons, 166 Cal. 707, 137 P. 919, L.R.A. 1916B, 1209, it is said:
"As is said in an earlier part of this opinion, it is the settled rule that notwithstanding the lien of a mortgage is extinguished by the barring of the debt by limitation, the mortgagor cannot, without paying his debt, quiet his title against the mortgagee. [Citing authorities.]" *Page 370 
The same principle must be applicable in the case of a pledge where the statute of limitations has run against the obligation secured by the pledge. Applying the principle to this case, the appellant, as successor in interest to her husband, would have no right to the possession of the contract pledged, even though the statute of limitations had run against the notes which it was pledged to secure, without paying or offering to pay the notes. If she has no right to the possession of the contract, it naturally follows, as already indicated, that she could not maintain an action thereon.
The judgment will be affirmed.
MILLARD, C.J., TOLMAN, HOLCOMB, BEALS, and GERAGHTY, JJ., concur.